EXHIBIT 10.1

Conformed Version

AMENDMENT No. 1 (this “Amendment”) dated as of July 24, 2007, to the CREDIT
AGREEMENT dated as of September 19, 2005 (the “Credit Agreement”), among E*TRADE
FINANCIAL CORPORATION, as Borrower, the LENDERS from time to time party thereto,
JPMORGAN CHASE BANK N.A., as Administrative Agent, and MORGAN STANLEY SENIOR
FUNDING INC., as Syndication Agent.

WHEREAS pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrowers, in each case pursuant to the terms and subject to the
conditions set forth therein;

WHEREAS the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement pursuant to the terms and subject to the
applicable conditions set forth herein;

WHEREAS the Borrower has requested that Bank of America, N.A. (the “Additional
Lender”) becomes a Lender under the Credit Agreement;

WHEREAS the Departing Lenders (as defined below) have requested to cease to be
Lenders under the Credit Agreement; and

WHEREAS the undersigned Lenders (including the Additional Lender) are willing,
pursuant to the terms and subject to the applicable conditions set forth herein,
to approve such amendments.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the applicable conditions set forth herein,
the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to them in the Credit Agreement (as
amended hereby). As used herein, the term “Amendment Effective Date” shall mean
a date specified by the Borrower (provided that such date shall be no later than
July 31, 2007), as of which all conditions set forth or referred to in
Section 11 shall have been satisfied, the term “Existing Lenders” shall mean all
Lenders under the Credit Agreement immediately before this Amendment (including
any assignment under Section 10 hereof) becomes effective, the term “Increasing
Lenders” shall mean each Existing Lender whose Commitment as shown on Schedule
2.01 hereto is greater than its existing Commitment immediately prior to the
Amendment Effective Date, the term “Departing Lenders” shall mean each Existing
Lender with a Commitment of $0 (zero) as shown on Schedule 2.01 hereto and the
term “Reducing Lenders” shall mean each Existing Lender other then a Departing
Lender whose Commitment as shown on Schedule 2.01 hereto is smaller than its
existing Commitment immediately prior to the Amendment Effective Date.



--------------------------------------------------------------------------------

SECTION 2. Amendments to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

(a) by amending the definition of “Applicable Rate” by deleting the pricing grid
therein and inserting the following pricing grid in lieu thereof:

 

Ratings:

   Revolving
Loan
ABR
Spread     Revolving
Loan
Eurodollar
Spread     Commitment
Fee Rate  

Ratings Group I

   0.00 %   0.75 %   0.15 %

Ratings Group II

   0.00 %   1.00 %   0.175 %

Ratings Group III

   0.25 %   1.25 %   0.20 %

Ratings Group IV

   0.50 %   1.50 %   0.25 %

Ratings Group V

   0.75 %   1.75 %   0.25 %

Ratings Group VI

   1.25 %   2.25 %   0.375 %

(b) by inserting the following definition in the appropriate alphabetical order:

“ “Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event, including any cash received in respect of any
non cash consideration (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, minus (b) the sum of (i) all reasonable fees and
out of pocket expenses paid by the Borrower and the Subsidiaries to third
parties in connection with such event, (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments that are permitted hereunder and are made by the Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrower and the Subsidiaries, and the amount of
any reserves established by the Borrower and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer), provided that any reduction at any time in the amount of any
such reserves (other than as a result of payments made in respect thereof) shall
be deemed to constitute the receipt by the Borrower at such time of Net Cash
Proceeds in the amount of such reduction.”

(c) by amending the definition of the term “Maturity Date” by deleting the text
“September 19, 2008” and inserting the text “September 20, 2010” in lieu
thereof.

(d) by amending the definitions of the terms “Ratings Group I”, “Ratings Group
II”, “Ratings Group III”, “Ratings Group IV”, “Ratings Group V” and “Ratings
Group VI” by deleting such definitions in their entirety and inserting the
following text in lieu thereof:

“ “Ratings Group I” shall be in effect when the Moody’s Rating is at or above
Baa3 or the S&P Rating is at or above BBB-; “Ratings Group II” shall be in
effect when (a) the Moody’s Rating is at or above Ba1 or the S&P Rating is at or
above BB+ and (b) Ratings Group I is not in effect; “Ratings Group III” shall be
in effect when (a) the Moody’s Rating is at or above Ba2 or the S&P Rating is at
or above BB and (b) neither Ratings Group I nor Ratings Group II is in effect;
“Ratings Group IV” shall be in effect when (a) the Moody’s Rating is at or above
Ba3 or the S&P Rating is at or above BB- and (b) none of Ratings Group I,
Ratings Group II or Ratings Group III is in effect; “Ratings Group V” shall be
in effect when (a) the Moody’s Rating is at or above B1 or the S&P Rating is at
or above B+ and (b) none of Ratings Group I, Ratings Group II, Ratings Group III
or Ratings Group IV is in effect; and “Ratings Group VI” shall be in effect when
(a) the Moody’s Rating is less than B1 and the S&P Rating is less than B+. For
purposes of the foregoing, (i) if either a Moody’s Rating or an S&P Rating shall
not be in

 

2



--------------------------------------------------------------------------------

effect (other than by reason of the circumstances referred to in the last
sentence of this definition), then such Rating Agency shall be deemed to have
established a Rating in Ratings Group VI; (ii) if the Moody’s Rating and the S&P
Rating shall fall within different Ratings Groups, the applicable Ratings Group
shall be based on the higher of the two Ratings unless one of the two Ratings is
two or more Ratings Groups above the other, in which case the applicable Ratings
Group shall be the Ratings Group one level above the Ratings Group corresponding
to the lower Rating; and (iii) if a Rating established by Moody’s or S&P shall
be changed (other than as a result of a change in the rating system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either Rating
Agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
Ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Rating of
the other Rating Agency (or, if the circumstances referred to in this sentence
shall affect both Rating Agencies, the Ratings most recently in effect prior to
such changes or cessations).”

SECTION 3. Amendments to Section 6.04. (a) Section 6.04(d) is amended to read in
its entirety as follows:

“(d) investments (including by way of Guarantee) by the Borrower or any
Subsidiary in their respective Subsidiaries;”

(b) Section 6.04(q) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting the following text in lieu thereof:

“(q) other investments, loans and advances by the Borrower or any Subsidiary
prior to, on, or after July 27, 2007, provided that no investments, loans or
advances may be made under this clause (q) on any date (the “date of
determination”) on or after July 27, 2007 if, after giving effect to such
investment, loan or advance, the aggregate amount, as valued at cost as of the
date of each such investment, loan or advance is made and including all related
commitments for future investments, loans or advances (and the principal amount
of any Indebtedness that is assumed or otherwise incurred in connection with
such investment, loan or advance), of investments, loans and advances made or
committed to be made from and after July 27, 2007 under this clause (q) would
exceed the sum of (i) 5.0% of Consolidated Net Worth as of such date of
determination, (ii) the maximum amount of Restricted Payments that may be made
under Section 6.08(a)(iv) as of such date of determination, (iii) the maximum
amount of Restricted Payments that may be made under Section 6.08(a)(v) as of
such date of determination and (iv) an amount equal to any returns of capital or
sale proceeds actually received in cash in respect of any investments, loans and
advances made under this clause (q) (whether made before, on, or after July 27,
2007, which amount shall not exceed the amount of such investment valued at cost
at the time such investment was made).”

SECTION 4. Amendment to Section 6.05. (a) Section 6.05(j) of the Credit
Agreement is hereby amended by deleting the text “the Effective Date” and
inserting the text “July 27, 2007” in lieu thereof.

(b) Section 6.05 is further amended by (i) deleting the word “and” from the end
of subsection(m), (ii) replacing the comma at the end of subsection (n) with the
text “; and”, and (iii) adding a new subsection (o) to read as follows:

“(o) sales, transfer or other dispositions of all or a portion of the
market-making and institutional brokerage business of the Borrower in one or
more transactions,”

 

3



--------------------------------------------------------------------------------

SECTION 5. Amendment to Section 6.08. Section 6.08(a) of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting the
following text in lieu thereof:

“(a) The Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:

(i) each of the Subsidiaries may declare and pay dividends ratably with respect
to its Equity Interests;

(ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests;

(iii) the Borrower may make Restricted Payments not exceeding $50,000,000 during
any fiscal year pursuant to and in accordance with stock option plans or other
benefit plans approved by the Borrower’s board of directors for management or
employees of the Borrower and any of the Subsidiaries;

(iv) the Borrower may make Restricted Payments after July 27, 2007 so long as
(A) no Default has occurred and is continuing or would result therefrom and
(B) at the time any such Restricted Payment is made, either (1) the aggregate
amount of such Restricted Payment, all prior Restricted Payments made by the
Borrower under this clause (iv) after July 27, 2007 and the aggregate amount of
all investments, loans and advances made in reliance on clause (ii) of the
proviso to Section 6.04(q) after July 27, 2007 does not exceed 50% of
Consolidated Available Net Income for the period commencing July 1, 2007, and
ending on the last day of the most recent fiscal quarter of the Borrower for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or (b), taken as a single accounting period, or (2) the aggregate amount of such
Restricted Payment and the aggregate amount of all Restricted Payments made by
the Borrower under this clause (iv) and all investments, loans and advances made
in reliance on clause (ii) of the proviso to Section 6.04 (q), in each case
during the fiscal quarter in which such Restricted Payment is to be made and the
three preceding fiscal quarters of the Borrower (or, if such Restricted Payment
is to be made prior to the first anniversary of July 27, 2007, since such date),
does not exceed $100,000,000;

(v) the Borrower may make Restricted Payments after July 27, 2007 so long as
(A) no Default has occurred and is continuing or would result therefrom at the
time any such Restricted Payment is made and (B) at the time any such Restricted
Payment is made, the aggregate amount of such Restricted Payment, all prior
Restricted Payments made by the Borrower under this clause (v) and all
investments, loans and advances made in reliance on clause (iii) of the proviso
to Section 6.04(q) after July 27, 2007 does not exceed the sum of
(A) $500,000,000 and (B) an aggregate amount of up to $200,000,000 in Net Cash
Proceeds received by the Borrower or any Subsidiary after July 27, 2007 from any
sale, transfer or other disposition permitted by Section 6.05(o); and

(vi) the Borrower may make Restricted Payments to fund the repurchase of Equity
Interests deemed to occur upon the exercise of options or warrants if such
Equity Interests represent all or a portion of the exercise price thereof.

SECTION 6. Amendment to Section 6.13. Section 6.13 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting the
following text in lieu thereof:

“SECTION 6.13 Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of any date to exceed a ratio of 3.00:1.00.”

 

4



--------------------------------------------------------------------------------

SECTION 7. Amendment to Section 6.14. Section 6.14 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting the
following text in lieu thereof:

“SECTION 6.14 Debt to Capitalization Ratio. The Borrower will not permit the
Debt to Capitalization Ratio as of any date to exceed a ratio of 0.45:1.00.”

SECTION 8. Amendment of Schedule 2.01. Schedule 2.01 to the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 2.01 hereto.

SECTION 9. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct on and as of the Amendment Effective Date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.

(c) Immediately prior to and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.

(d) Immediately prior to and after giving effect to this Amendment, the
Collateral Requirement shall be satisfied.

(e) None of the execution, delivery or performance by the Borrower of this
Amendment or the compliance by the Borrower with the terms and provisions hereof
(i) will require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created under the Loan Documents, (ii) will violate the
Organizational Documents of the Borrower or any Subsidiary, (iii) will violate
any Requirement of Law applicable to the Borrower or any Subsidiary, (iv) will
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, and
(v) will result in the creation or imposition of any Lien on any asset of the
Borrower or any Subsidiary, except Liens created under the Loan Documents,
except in the case of clauses (iii) and (iv) above where such violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 10. Master Assignment. (a) In the event that this Amendment receives the
consent of the Required Lenders, but the consent of one or more Existing Lender
whose consent is required is not obtained (any such Existing Lender whose
consent is not so obtained being referred to as a “Non-Consenting Lender”), then
the Borrower hereby requires, with the consent of the Administrative Agent, such
Non-Consenting Lender to assign and delegate, without recourse, all its
interests, rights and obligations under the Credit Agreement to an assignee that
shall assume such obligations.

(b) On the Amendment Effective Date, (i) each Non-Consenting Lender is hereby
deemed to have sold and assigned, without recourse, to the Additional Lender and
the Increasing Lenders (collectively, the “Assignee Lenders”), and each of the
Assignee Lenders shall be deemed to have purchased and assumed from such
Non-Consenting Lender (with respect to outstanding Loans at the principal amount
thereof), such interests, rights and obligations with respect to the Loans and
the Credit Commitments of the Non-Consenting Lenders outstanding under the
Credit Agreement on the Amendment Effective Date and (ii) each Departing Lender
(other than a Non-Consenting Lender) and each Reducing Lender hereby sells

 

5



--------------------------------------------------------------------------------

and assigns, without recourse, to the Assignee Lenders, and each of the Assignee
Lenders hereby purchases and assumes from such Departing Lender or Reducing
Lender (with respect to outstanding Loans at the principal amount thereof), such
interests, rights and obligations with respect to the Loans and the Credit
Commitments of such Departing Lender or Reducing Lender outstanding under the
Credit Agreement on the Amendment Effective Date (all such interests, rights and
obligations sold, purchased, assigned and assumed under clauses (i) and (ii) to
be referred to herein as the “Assigned Interests”), as shall be necessary, in
each case of clauses (i) and (ii) above, in order that, after giving effect to
all such sales and assignments and purchases and assumptions under clauses
(i) and (ii), (x) no Non-Consenting Lender or Departing Lender holds any Loans
or Commitments and (y) each of the Additional Lender, the Increasing Lenders,
the Reducing Lenders and the other Existing Lenders will hold the principal
amounts of outstanding Loans and amounts of Commitments set forth on
Schedule 2.01 hereto. Such sales and assignments and purchases and assumptions
shall be made, or, in the case of sales and assignments by Non-Consenting
Lenders, deemed to be made, on the terms set forth in Exhibit A to the Credit
Agreement, and shall comply, or, in the case of sales and assignments by
Non-Consenting Lenders, deemed to comply, with Sections 9.02(c) and 9.04 of the
Credit Agreement, notwithstanding any failure of such sales, assignments,
purchases and assumptions to comply with (x) the minimum assignment requirement
in Section 9.04(b)(ii)(A) of the Credit Agreement, (y) the requirement to pay
the processing and recordation fees referenced in Section 9.04(b)(ii)(C) of the
Credit Agreement or (z) any requirement to execute and deliver an Assignment and
Assumption in respect thereof. Without limiting the generality of the foregoing,
each Non-Consenting Lender is hereby deemed to make, and each of the Additional
Lender, the Increasing Lenders and the Reducing Lenders hereby makes, the
representations and warranties required to be made under paragraph 1.1 and 1.2
of Exhibit A to the Credit Agreement by an Assignor and Assignee, respectively,
with respect to the Assigned Interests being assigned or assumed by such Lender
hereunder.

(c) On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (i) to the extent any Loans are outstanding on such date, each
Assignee Lender purchasing and assuming Assigned Interests pursuant to
paragraph (b) above shall pay the purchase price for such Assigned Interests
pursuant to such paragraph (b) (equal to the principal amount of any outstanding
Loans with respect to such Assigned Interest) by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 Noon (New York
City time), (ii) the Borrower shall pay all unpaid interest and fees and other
amounts accrued to but excluding the Amendment Effective Date for the account of
each Departing Lender and each Non-Consenting Lender in respect of such
Departing Lender’s or Non-Consenting Lender’s Assigned Interests by wire
transfer of immediately available funds to the Administrative Agent not later
than 12:00 Noon (New York City time) and (iii) the Administrative Agent shall
pay to each of the Departing Lenders, Non-Consenting Lenders and Reducing
Lenders selling and assigning such Assigned Interests pursuant to paragraph (b)
above, out of the amounts received by the Administrative Agent pursuant to
clauses (i) and (ii) of this paragraph (c), the purchase price for the Assigned
Interests assigned by such Departing Lender or Reducing Lender, or deemed to be
assigned by such Non-Consenting Lender, pursuant to such paragraph (b) and, to
the relevant Departing Lenders and Non-Consenting Lenders only, all unpaid
interest and fees and other amounts accrued for the account of each Departing
Lender and each Non-Consenting Lender to but excluding the Amendment Effective
Date by wire transfer of immediately available funds to the account designated
by such Non-Consenting Lender, Departing Lender or Reducing Lender to the
Administrative Agent not later than 5:00 p.m. (New York City time) on the
Amendment Effective Date.

(d) Each of the parties hereto hereby consents to the sales, assignments,
purchases and assumptions provided for in paragraphs (b) and (c) above, and
agrees that each Increasing Lender and each Reducing Lender shall be a party to
the Credit Agreement and, to the extent of (i) the interests purchased by such
Increasing Lender pursuant to such paragraphs, (ii) held by such Increasing
Lender prior to the Amendment Effective Date and not sold or assigned hereunder
and (iii) held by such Reducing Lender prior to the Amendment Effective Date and
not sold or assigned hereunder, shall have the rights and obligations of a
Lender under the Credit Agreement, as amended by this Amendment.

 

6



--------------------------------------------------------------------------------

SECTION 11. Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date when:

(a) the Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of the Borrower and each Lender
(after giving effect to any assignment under Section 10);

(b) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Davis Polk & Wardwell, counsel for the Borrower and the Subsidiaries,
substantially in the form of Exhibit A-1, and of the General Counsel of the
Borrower, substantially in the form of Exhibit A-2. The Borrower hereby requests
such counsel to deliver such opinion;

(c) the representations and warranties set forth in Section 9 hereof are true
and correct; and

(d) all fees and expenses required to be paid or reimbursed by the Borrower
under or in connection with the Arrangement Letter, the Fee Letter,
Administrative Agent Fee Letter and Credit Agreement (including all reasonable
invoiced fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel
to the Administrative Agent) shall have been paid or reimbursed, as applicable.

SECTION 12. Agreement of the Additional Lender. On the Amendment Effective Date,
the Additional Lender by its signature below becomes a Lender under the Credit
Agreement and agrees to the terms of this Amendment and the Credit Agreement as
amended hereby. Each reference to a “Lender” in the Credit Agreement shall be
deemed to include the Additional Lender.

SECTION 13. Departing Lenders. On the Amendment Effective Date, the Departing
Lenders shall cease to be Lenders under the Credit Agreement.

SECTION 14. Credit Agreement. Except as specifically set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, any
Agent, the Collateral Agent or the Borrower under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. After the Amendment
Effective Date, any reference to the Credit Agreement shall mean the Credit
Agreement as amended and waived hereby. This Amendment shall be a Loan Document
for all purposes. Notwithstanding any provision of this Amendment, the
provisions of Sections 2.12, 2.13, 2.14 and 9.03 of the Credit Agreement as in
effect immediately prior to the Amendment Effective Date will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Amendment Effective Date.

SECTION 15. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 16. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

SECTION 17. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

E*TRADE FINANCIAL CORPORATION, By:  

/s/    ROBERT SIMMONS        

Name:   Robert Simmons Title:   Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

By:  

/s/    HENRY E. STEUART        

Name:   Henry E. Steuart Title:   Vice President

 

MORGAN STANLEY SENIOR FUNDING INC.,

as Syndication Agent,

By:  

/s/    ELIZABETH HENDRICKS        

Name:   Elizabeth Hendricks Title:   Vice President

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF JULY 24, 2007, TO E*TRADE
FINANCIAL CORPORATION CREDIT AGREEMENT

To Approve the Amendment:

 

Name of Institution: The Bank of New York By:  

/s/    JOHN TEMPLETON        

Name:   John Templeton Title:   Vice President

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF JULY 24, 2007, TO E*TRADE
FINANCIAL CORPORATION CREDIT AGREEMENT

To Approve the Amendment:

 

Wells Fargo Bank: By:  

/s/    ENRIQUE ANORVE        

Name:   Enrique Anorve Title:   Vice President

 

10



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF JULY 24, 2007, TO E*TRADE
FINANCIAL CORPORATION CREDIT AGREEMENT

To Approve the Amendment:

 

Name of Institution: U.S. Bank N.A. By:  

/s/    CHRISTOPHER M. DOERING        

Name:   Christopher M. Doering Title:   Vice President

 

11



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF JULY 24, 2007, TO E*TRADE
FINANCIAL CORPORATION CREDIT AGREEMENT

To Approve the Amendment:

 

Name of Institution: Bank of America, N.A.

By:

 

/S/    WILLIAM J. COUPE        

Name:   William J. Coupe Title:   SVP

 

12



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF JULY 24, 2007, TO E*TRADE
FINANCIAL CORPORATION CREDIT AGREEMENT

To Approve the Amendment:

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:

 

/S/    JAY CHALL        

Name:   Jay Chall Title:   Director

By:

 

/S/    PETRA JAEK        

Name:   Petra Jaek Title:   Assistant Vice President

 

13



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF JULY 24, 2007, TO E*TRADE
FINANCIAL CORPORATION CREDIT AGREEMENT

To Approve the Amendment:

 

Name of Institution: Harris N.A.

By:

 

/S/    LINDA C. HAVEN        

Name:   Linda C. Haven Title:   Managing Director

 

14



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF JULY 24, 2007, TO E*TRADE
FINANCIAL CORPORATION CREDIT AGREEMENT

To Approve the Amendment:

 

Name of Institution:

 

Chang Hwa Commercial Bank, Ltd.,

New York Branch

By:

 

/S/    JIM C.Y. CHEN        

Name:   Jim C.Y. Chen Title:   VP & General Manager

 

15



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Commitments

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 43,000,000

Morgan Stanley Senior Funding Inc.

   $ 36,000,000

The Bank of New York

   $ 32,000,000

Wells Fargo Bank, N.A.

   $ 32,000,000

US Bank NA

   $ 29,000,000

Bank of America, N.A.

   $ 24,000,000

Credit Suisse, Cayman Islands Branch

   $ 24,000,000

Harris N.A.

   $ 24,000,000

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 6,000,000

HSBC Bank USA, N.A.

   $ 0

Founders Grove CLO, Ltd.

   $ 0       

Total

   $ 250,000,000       